Per Curiam. Willie Clay Menzies filed a pro se motion in iam. for appointment of counsel to prosecute his appeal from a decision ofjefferson County Circuit Court terminating his parental rights. Mr. Menzies asserts that he is unable to afford counsel, that his access to legal material is limited, and that he lacks the necessary knowledge to proceed.  We remand this matter to the Jefferson County Circuit Court for a determination ofMr. Menzies’s constitutional rights to counsel on appeal, including such rights as discussed in Bearden v. D.H.S., 344 Ark. 317, 42 S.W.3d 397 (2001); Lassiter v. D.H.S., 452 U.S. 18 (1981), as well as any rights he may have under statute. Should the circuit court agree with Mr. Menzies, counsel should be appointed by the circuit court. It is so ordered. Glaze and Imber, JJ., dissent.